DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on August 11, 2022:
 	Claims 1-20 are pending;
	Claims 1-6 and 10-12 have been amended; and
	Claims 16-20 has been added.
Response to Arguments
3.	Applicant's arguments on pages 10-12, filed on August 11, 2022, have been fully considered and are persuasive. The rejection of claims 1-15 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 10, and 16.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a control device configured to control intensity of the laser beam emitted from the at least one laser irradiation device so that  the light emitter forms a colored pixel at the display position, wherein the light emitter emits light to an angle range equal to or greater than 300 and equal to or less than 3300, the angle range being defined with respect to an irradiation direction of the laser beam from the at least one laser irradiation device”.
Regarding claim 10, 
None of the cited prior arts discloses the claimed method of independent claim 10, in particular having the limitation of “a display step in which at least one laser irradiation device irradiates an irradiation point located at a display position in air, with a laser beam having a wavelength equal to or longer than 380 nm and equal to or shorter than 780 nm and produces  a light emitter that emits light to an angle range equal to or greater than 300 and equal to or less than 3300, the angle range being defined with respect to an irradiation direction of the laser beam from the at least one laser irradiation device, wherein the display step comprises a control step in which intensity of the laser beam emitted from the at least one laser irradiation device is controlled so that the light emitter forms a colored display pixel at the display position”.
Regarding claim 16, 
None of the cited prior arts discloses the claimed method of independent claim 16, in particular having the limitation of “a display step in which at least one laser irradiation device irradiates an irradiation point located at a display position in air with a laser beam having a wavelength equal to or longer than 380 nm and equal to or shorter than 780nm, and produces a scatterer that scatters light to an angle range equal to or greater than 300 and equal to or less than 3300, the angle range being defined with respect to an irradiation direction of the laser beam from the at least one laser irradiation device, wherein the display step comprises a control step in which intensity of the laser beam emitted from the at least one laser irradiation device is controlled so that the light emitter forms a colored display pixel at the display position”.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828